t c summary opinion united_states tax_court priscilla j lee petitioner v commissioner of internal revenue respondent docket no 29930-13s filed date priscilla j lee pro_se halvor r melom for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 penalty with respect to petitioner’ sec_2010 federal_income_tax after concessions the issues for decision are whether certain expenses that petitioner reported are deductible either as employee_expenses or as business_expenses on schedule c profit or loss from business and whether petitioner is liable for the penalty background petitioner resided in california at the time she filed her petition during she was retired from her prior position as an educator but continued to consult with teachers and high school students involved in the ucla university of california at los angeles ap advanced placement readiness program from january through date petitioner participated in four workshops at ucla during petitioner was paid dollar_figure as wages for these services during petitioner also acted as a travel agent consultant working with a travel agency to book cruises that would appeal to older people with needs for accessible facilities and favorable passenger-to-staff ratios most of her travel agent clients were friends or friends of friends during petitioner was paid dollar_figure in commissions for her travel agent activities during petitioner and her companion took a cruise from new york to los angeles by way of the panama canal stops along the way included the florida everglades and the costa rican rain forests she also made an advance_payment on a 40-day cruise from india to africa to be taken in she and her companion also visited universities and museums in california during petitioner paid expenses in for a variety of other items including decorative items subscriptions local transportation storage telephone and internet supplies and postage petitioner maintained receipts for such expenses but did not segregate them among expenses relating to her ucla activities her travel agent activities and personal expenses on a schedule c attached to her form_1040 u s individual_income_tax_return petitioner deducted dollar_figure in expenses from the dollar_figure gross_receipts from the travel agent activity reporting a dollar_figure net_loss to be deducted against her other reported income totaling dollar_figure the largest item claimed as a deduction was research travel dollar_figure petitioner did not itemize deductions and thus did not attribute any of the expenses claimed as a deduction on the return to her ucla activities as employee business_expenses she claimed the standard_deduction of dollar_figure her adjusted_gross_income for purposes of sec_67 was reported as dollar_figure discussion during negotiations with respondent’s counsel prior to trial and during her testimony at trial petitioner attempted to justify expenses as relating to either her ucla activities or her travel agent activities petitioner had deducted all of the disputed expenses on schedule c but those if any properly allocable to her ucla employee_expenses would be reportable on schedule a itemized_deductions and subject_to the limitation of sec_67 claimed travel_expenses the largest amount in dispute relates to petitioner’s claim that expenses for cruise travel with her companion enabled her to advise prospective travel agency clients or to obtain information that would be relevant to counseling high school students and teachers in the ucla ap program she essentially claimed that any information obtained through her travel was useful in broadening the knowledge that she would convey to others under sec_274 no deduction is allowed for expenses for travel as a form of education taxpayers may deduct expenses_incurred while traveling away from home if the trip is primarily to obtain education that has the requisite relation to the taxpayer’s business sec_1_162-5 income_tax regs if as an incident of such a trip the taxpayer engages in some personal activity such as sightseeing social visiting or entertaining or other recreation the portion of the expenses attributable to such personal activities is not deductible pursuant to sec_262 id to deduct expenses_incurred for travel meals_and_lodging while away from home on job-related education a taxpayer must satisfy the strict substantiation requirements of sec_274 sec_274 disallows deductions for traveling expenses including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amounts of such expenses the time and place such expenses were incurred and the business_purpose for which such expenses were incurred see sec_1_274-5t temporary income_tax regs fed reg date adequate_records generally must be written and must be prepared or maintained such that a record of each element of an expenditure or use that must be substantiated is made at or near the time of the expenditure or use when the taxpayer has full present knowledge of each element see sec_1 5t c temporary income_tax regs fed reg date in the alternative each element of an expenditure or use must be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence to establish such element sec_1_274-5t temporary income_tax regs fed reg date for expenses subject_to sec_274 neither a taxpayer nor the court may estimate otherwise permissible deductions see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir petitioner produced receipts for the cruises shipboard purchases and related expenses the receipts do not show any business_purpose for the expenses and petitioner’s testimony was not corroborated her rationale for deductibility is unpersuasive and we need not accept it the shifting explanations and the failure to allocate among expenses related to ucla activities involving high school students and teachers travel agent activities involving older travelers and personal expenses of traveling with her companion undermine the reliability of her testimony we conclude that she has not satisfied the strict substantiation requirements of sec_274 other expenses petitioner deducted travel and meals and entertainment_expenses in addition to those claimed as research travel_expenses some of the expenses related to travel to universities within california that she claimed related to her ucla activities to substantiate the other expenses reported on schedule c of her return petitioner presented credit card statements and receipts but no evidence corroborating the claimed business_purpose these items were not substantiated as required by sec_274 and cannot be allowed petitioner offered proof of amounts spent for gifts purchases at hallmark stores postage bank charges telephone parking and tolls dues and subscriptions books and magazines and museum and theater admissions she presented a charge for storage of dollar_figure as proof of outside services although the amount in that category on her schedule c was dollar_figure for such items to be deductible petitioner must prove by a preponderance_of_the_evidence that they are ordinary and necessary to her business activities under sec_162 and not nondeductible personal expenses under sec_262 see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 after review of petitioner’s credit card statements and telephone bills respondent conceded that certain minor items are deductible as schedule c business_expenses although petitioner offered a rationale as to why approximately a third of her disposable income was deductible as related to either her ucla employment or her travel agent activity we are not persuaded that the disputed expenses are ordinary necessary or directly or proximately related to either see 308_us_488 sec_1_162-1 income_tax regs we cannot conclude that petitioner has satisfied her burden_of_proof many of the expenses are inherently_personal and petitioner’s explanation is improbable and not persuasive for example with respect to an amount for hummel membership petitioner explained yes i--i had thought that that was okay because i used them as displays because they were made in germany and i would use them to tell people that this is some of the things you could get when you go there but it may be stretching a point there moreover the amounts that she has specifically identified as relating to her ucla employment particularly after reduction by of her adjusted_gross_income are less than the standard_deduction claimed on the return and would not justify an additional deduction petitioner is not entitled to deduct the items remaining in dispute as business_expenses on schedule c accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- it appears that petitioner’s understatement will exceed dollar_figure notwithstanding respondent’s minor concessions in any event claiming personal expenses as business_expenses and failing to maintain records substantiating any valid deductions constitute negligence for purposes of sec_6662 and b see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner t c pincite petitioner did not claim reliance on a professional tax adviser she testified that she just provided information to her return preparer apparently she did not identify to the preparer the specific items she was deducting petitioner is an educated and intelligent person and we conclude that she knew or should have known that she was stretching the point with respect to many more significant items and not just regarding the hummel membership the sec_6662 penalty will be sustained to reflect respondent’s concessions decision will be entered under rule
